DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SCOTT RASSNER,
                              Appellant,

                                    v.

     STATE OF FLORIDA and DELRAY MEDICAL CENTER, INC.,
                         Appellees.

                              No. 4D20-944

                           [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2020-MH-
000724-XXXX-SB.

  Carey Haughwout, Public Defender, and Narine Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Shane Weaver, Esq.,
Senior Assistant Attorney General, West Palm Beach, for appellee State of
Florida.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.